DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
Applicant's election without traverse of Group III, drawn to a method of treatment of post-traumatic stress disorder by administering a compound of formula I, in the reply filed 7/20/22 is acknowledged.  
Claims 1-3, 7-12, 16-23 are pending.  Claim 1 has been amended.  Claims 1-3, 7-12, 16-23 are examined herein insofar as they read on the elected invention and species. 

Claim Rejections - 35 USC § 112
The following is a quotation of the second paragraph of 35 U.S.C. 112:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 19 and 22 are rejected under 35 U.S.C. 112, section (b) or second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
Regarding claims 19 and 22, the phrase "e.g." or "for example" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) is considered indefinite, since the resulting claim does not clearly set forth the metes and bounds of the patent protection desired.  See MPEP § 2173.05(c).  Note the explanation given by the Board of Patent Appeals and Interferences in Ex parte Wu, 10 USPQ2d 2031, 2033 (Bd. Pat. App. & Inter. 1989), as to where broad language is followed by "such as" and then narrow language.  The Board stated that this can render a claim indefinite by raising a question or doubt as to whether the feature introduced by such language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.  Note also, for example, the decisions of Ex parte Steigewald, 131 USPQ 74 (Bd. App. 1961); Ex parte Hall, 83 USPQ 38 (Bd. App. 1948); and Ex parte Hasche, 86 USPQ 481 (Bd. App. 1949).  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees.  See In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent is shown to be commonly owned with this application.  See 37 CFR 1.130(b).
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer.  A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).


Claims 1-3, 7-11, 19 are provisionally rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1-2, 4-22 of copending Application No. 17/040,893.  Although the conflicting claims are not identical, they are not patentably distinct from each other because both sets of claims recite a method of treatment of post-traumatic stress disorder in a patient by administering a compound of formula I, antidepressants, and additional therapeutic agents.  However, the referenced compound of formula I teaches deuterium instead of hydrogen in several places.  Since deuterium is one of two stable isotopes of hydrogen, it would be obvious to interchange deuterium for hydrogen and vice versa with a reasonable expectation of retaining the same chemical and physical properties.
This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.

Claims 1-3, 7-11, 19 are provisionally rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1, 5, 8-9, 11, 18-23 of copending Application No. 17/124,224.  Although the conflicting claims are not identical, they are not patentably distinct from each other because both sets of claims recite a method of treatment of post-traumatic stress disorder in a patient by administering a compound of formula I, antidepressants, and additional therapeutic agents.  However, the referenced compound of formula I teaches deuterium instead of hydrogen in several places.  Since deuterium is one of two stable isotopes of hydrogen, it would be obvious to interchange deuterium for hydrogen and vice versa with a reasonable expectation of retaining the same chemical and physical properties.
This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.

Claims 1-3, 7-8 are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1-10, 14-15, 20-21, 26, 29-30 of U.S. Patent No. 9,428,506.  Although the conflicting claims are not identical, they are not patentably distinct from each other because both sets of claims recite a method of treatment of post-traumatic stress disorder in a patient that has not responded to a SSRI by administering a compound of formula I, antidepressants, and additional therapeutic agents.

Claims 1-3, 7-11, 19-20 are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1-30, 35-40 of U.S. Patent No. 9,745,300.  Although the conflicting claims are not identical, they are not patentably distinct from each other because both sets of claims recite a method of treatment of post-traumatic stress disorder in a patient by administering a compound of formula I, antidepressants, and additional therapeutic agents.  However, the referenced compound of formula I teaches deuterium instead of hydrogen in several places.  Since deuterium is one of two stable isotopes of hydrogen, it would be obvious to interchange deuterium for hydrogen and vice versa with a reasonable expectation of retaining the same chemical and physical properties.

Claims 1-3 are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1-6 of U.S. Patent No. 10,597,394.  Although the conflicting claims are not identical, they are not patentably distinct from each other because both sets of claims recite a method of treatment of post-traumatic stress disorder in a patient by administering a compound of formula I, antidepressants, and additional therapeutic agents.  However, the referenced compound of formula I teaches deuterium instead of hydrogen in several places.  Since deuterium is one of two stable isotopes of hydrogen, it would be obvious to interchange deuterium for hydrogen and vice versa with a reasonable expectation of retaining the same chemical and physical properties.

Claims 1-3, 12 are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1, 7-13 of U.S. Patent No. 10,899,762.  Although the conflicting claims are not identical, they are not patentably distinct from each other because both sets of claims recite a method of treatment of post-traumatic stress disorder in a patient by administering a compound of formula I, antidepressants, and additional therapeutic agents.  However, the referenced compound of formula I teaches deuterium instead of hydrogen in several places.  Since deuterium is one of two stable isotopes of hydrogen, it would be obvious to interchange deuterium for hydrogen and vice versa with a reasonable expectation of retaining the same chemical and physical properties.

Claims 1-3, 7-12, 16-23 are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 11,053,245.  Although the conflicting claims are not identical, they are not patentably distinct from each other because both sets of claims recite a method of treatment of post-traumatic stress disorder in a patient that has not responded to a SSRI by administering a compound of formula I, antidepressants, and additional therapeutic agents in the claimed dosages.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Yong S. Chong whose telephone number is (571)-272-8513.  The examiner can normally be reached Monday to Friday: 9 am to 5 pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney Klinkel, can be reached at (571)-270-5239.  The fax phone number for the organization where this application or proceeding is assigned is (571)-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866)-217-9197 (toll-free).

/Yong S. Chong/Primary Examiner, Art Unit 1627